El Juez Asociado Señor Marrero
emitió la opinión del tritribunal.
En la demanda enmendada radicada en este caso se alega snstancialmente que el causante de la sucesión demandada, Francisco Bianclii Rosafá, falleció en 12 de abril de 1945; que el demandante es hijo natural reconocido de dicbo cau-sante y que nació como resultado de las relaciones maritales sostenidas por éste con su madre Carmen Tomasa Martínez Rovira, siendo sus padres solteros para aquel entonces y no habiendo impedimento alguno para qne ellos contrajeran matrimonio al tiempo de su concepción y nacimiento, el cual tuvo lugar en 13 de mayo de 1912; que Alfonsia Courtier asistió en su carácter de comadrona a la madre del demandante a instancias de su padre Francisco Bianclii Rosafá, quien *596pagó a dicha comadrona los servicios por ésta prestados; que Francisco Bianchi Bosafá siempre reconoció al deman-dante como hijo natural suyo y daba a éste privada y pública-mente el trato familiar y ostensible de hijo natural reconocido; que cuando tenía seis años de edad él y su madre se traslada-ron a la ciudad de Ponce, donde ella seguía percibiendo ayuda económica de Francisco Bianchi Bosafá para el sostenimiento del demandante y que Bianchi Bosafá siguió haciendo esto hasta el año 1923 .en que su madre falleció; que una vez muerta su madre él se trasladó a la casa de su tío Darío Bo-vira, en San Juan, y durante ese tiempo continuó recibiendo ayuda económica de su padre, personalmente y por correo; que muerto su tío Darío Bovira en 1929, el demandante soli-, citó el reconocimiento de su padre y éste siempre le contestó que oportunamente lo reconocería; que a los familiares de Bianchi Bosafá les consta que el demandante es hijo natural reconocido de dicho señor, no habiéndose materializado el re-conocimiento debido a la firme disposición de su padre de ha-cerlo oportunamente; que por el afecto y respeto que el-de-mandante siempre dispensó a su padre confió en todo mo-mento en las manifestaciones de éste, pero que habiendo muerto su padre sin haber dado cumplimiento a lo ofrecido, él se ha visto precisado a reclamar el derecho que le corres-ponde.
Los demandados María Bianchi Suárez, Jaime Bianchi López y Luis G-uasp Bianchi'contestaron la demanda y nega-ron los hechos esenciales de ésta. Los demás están en re-beldía.
Trabada así la contienda fué el pleito a juicio, ofrecién-dose amplia prueba testifical y documental. La corte inferior dictó más tarde estensa opinión declarando al deman-dante hijo natural reconocido de Francisco Bianchi Bosafá con todos los derechos inherentes a tal condición. No confor-mes, Juan Bianchi López y Luis Guasp Bianchi han apelado para ante este Tribunal.
*597Cuatro, son los errores que señalan en apoyo de su recurso, a saber: (1) que la corte inferior cometió, error al declarar que Francisco Bianchi Bosafá vivía en concubinato con la madre del demandante; (2) al declarar que el demandante estuvo en estado constante de hijo natural de Francisco Bian-chi Bosafá; (3) al no aceptar e ignorar la alegación de los demandados apelantes de que al gestionar el demandante por medio de sus amigos Pedro Blanch y Waldemar Bithorn su reconocimiento como hijo de Francisco Bianchi Bosafá y al no incluirle éste en su testamento como hijo y heredero, se estableció una cuestión de derecho consistente en que el cau-sante de manera expresa y por medio de documento privile-giado (sic) negó su reconocimiento al demandante, quedando la prueba testifical sobre reconocimiento, única que se pre-sentó, tildada de falsedad; y (4) que la prueba testifical pre-sentada por el demandante no estableció ni el concubinato ni el estado constante de hijo natural reconocido, por lo que la corte a quo cometió manifiesto error en la apreciación de esa prueba y sus conclusiones legales no sólo no están sostenidas por la prueba sino que son contrarias a ella.
Como los errores 1, 2 y 4 se dirigen a la apreciación de la prueba hecha por la corte inferior, es necesaiio hacer la siguiente reseña de la misma:
Rafael Bianchi Martínez es el demandante en el caso y nació el 13 de mayo de 1912 en Mayagüez, siendo su madre Carmen Tomasa Martínez. Becuerda que Francisco Bianchi Bosafá visitaba a ésta entre días y lo trataba a él “como mi padre al fin, porque era mi padre.” Le decía “Bafaelito mijo” y él llamaba a Bianchi Bosafá “papá.” Después de él mudarse a Ponce con su señora madre Bianchi Bosafá la visitaba a ella y lo trataba a él como hijo. Él siempre le decía papá a Bianchi. Mientras su madre vivió en Ponce su padre la sostenía y después de morir ésta él vino a vivir a San Juan con su tío Darío Bovira, hasta que éste murió en 1929. Muerto su tío él tuvo oportunid*ad de ver en San Juan a su padre y *598•cuando iba a ver a Bianchi Rosafá en San Juan éste le daba $25 ó $50. Siempre le ayudaba y lo trataba como su padre que era, “con mucho cariño y como que yo era su hijo.” Él fué en distintas ocasiones a Mayagüez y siempre se hospedaba en casa de su hermano Juan Bianchi Ramos. En Mayagüez fué presentado por Bianchi Ramos a otros hijos de Bianchi Rosafá. Al hacer aquél la presentación siempre decía “éste-es un hermano de nosotros.”
José Antonio Fábregas fué empleado- de Francisco Bianchi Rosafá por espacio de 27 años y era hombre de absoluta con-fianza de éste. Recuerda que el demandante escribió en so-licitud de ayuda y que él le mandó $50 por órdenes del Sr. Bianchi Rosafá. En las cartas el demandante alegaba que era hijo de don Francisco y al leerle las cartas — Bianchi estaba casi ciego — éste le decía “deja eso para después.” Su impresión es que “Martínez Rovira” era hijo de Bianchi Ro-safá. Éste no decía que el demandante fuera hijo suyo; no lo admitió, pero tampoco lo negó.
Podro Planch declaró que Francisco Bianchi Rosafá y él eran íntimos amigos y que conoció a Carmen Tomasa 'Martí-nez desde que él era niño; que Bianchi Rosafá y Carmen To-masa fueron novios y después vivieron bajo un mismo techo en la calle Liceo mímero 2, en Mayagüez; que el noviazgo empezó en 1911; que don Paco — refiriéndose a Bianchi Ro-safá — la visitaba con frecuencia y que en varias ocasiones lo encontró allí de visita; que Carmencita, quien tenía para aquel entonces de 14 a 15 años, era la amante de don Paco y cuando ella fué a dar a luz la asistió una comadrona llamada Alfonsia Courtier; que vió cuando Bianchi dió a esa comadrona un sobre, mas no sabe lo que éste contenía; que Carmencita si-guió siendo amante de don Paco mientras él vivió en Maya-güez, habiendo él venido a vivir a San Juan en 1913; que Carmencita tuvo un niño y don Paco lo llamaba como hijo suyo; que estando en San Juan el menor le fué presentado por Darío Rovira y que él lo reconoció por un lunar que éste tiene; *599que en una ocasión fue con Darío al Hotel Palace a ver a don Paco BiancM sobre el reconocimiento del niño y que don Paco contestó “yo arreglaré eso a su debido tiempo”; que BiancM siempre trataba al niño como Hijo suyo y en dos ocasiones le mandó $50 con él; que le consta que mientras él vivió en Ma-yagüez BiancM Rosafá dormía siempre en casa de Manyo en la calle Méndez Vigo; y que éste siempre iba a dormir a su casa como entre 10:30 y 11 p. m.
Waldemar Bithorn Huicy también conoció íntimamente a Francisco BiancM Rosafá desde el año 1908. De 1910 al 1912 conoció a Carmen Tomasa Martínez en la calle Liceo número 2, de .Mayagüez. Le consta que BiancM visitaba a Carmen Tomasa. A veces él y BiancM venían de Añasco a Mayagüez, visitaban a Carmen y él dejaba entonces a BiancM solo en la casa de ésta. BiancM Rosafá le dijo “añora tengo un niño” y al preguntarle el testigo de quién era, éste le contestó: “De Carmen Tomasa.” Después del nacimiento del niño BiancM siguió visitando a Carmen. Al niño se le llamó Rafael, y Biancñi visitaba la madre de éste en calidad de amante du-rante los años 1910 al 1912. Volvió a ver al niño en San Juan, ya que Darío Rovira se lo llevó para que él lo viera. Entro el demandante y don Francisco Biancñi existía un trato como el de padre a ñijo. Rafael llamaba papá a don Paco y éste trataba al demandante como ñijo.
Armando -Rodríguez conoció a Francisco Biancñi Rosafá íntimamente y también al demandante. Más tarde se trasladó a Ponce y siendo allí guardia de penales vió cuando don Francisco Biancñi Rosafá visitó varias veces a Carmen Tomasa, a quien el declarante le ñabía cedido en arrendamiento una ña-bitación.
Amparo BiancM conoció a Francisco BiancM Rosafá por ser abuelo y padrino de ella, así como al demandante, quien es tío sujro, hermano de su papá. Conoció al demandante en su propia casa, ya que su papá lo trajo. Rafael Biancñi Mar-tínez venía a Mayagüez a pedirle ayuda a su abuelo Francisco *600~Ria.ii fib i Rosafá y cuando esto ocurría su papá se lo llevaba a su casa y se hospedaba en ella. Su padre trataba al deman-dante como hermano. En una ocasión se lo presentó a su tío Manuel y a su tía Carmela.
Baúl Bianchi declaró en términos similares a como lo hizo . la anterior testigo.
Con esta prueba ante sí, repetimos, la Corte de Distrito de Mayagüez declaró al demandante hijo natural reconocido de don Francisco Bianchi Rosafá. Entendió no sólo que se 'había probado el concubinato entre la madre del demandante y el causante de la Sucesión demandada, sí que también la posesión de estado. Si se examina la anterior reseña que de la prueba hemos hecho se verá que los testigos están contes-tes en que Carmen Tomasa Martínez y Francisco Bianchi Ro-safá, siendo ambos solteros, sostuvieron relaciones sexuales por espacio de varios años. Sin embargo, no nos demuestra la prueba que Bianchi Rosafá tuviera a Carmen Tomasa como ■su concubina, sino más bien como su querida o amante. Con-forme dijimos en el caso de Medina v. Sucesión de Bird, et al., 30 D.P.R. 158, 161, <£E1 concubinato a que alude el Código Civil se refiere a la condición de -vivir juntos lo mismo que marido y mujer sin estar realmente casados. No es suficiente que un hombre coloque a una mujer en una casa y frecuente-mente la visite, especialmente si él tiene un hogar propio inde-pendiente . . .’’O) En el presente caso la prueba no revela que Bianchi Rosafá y la madre del demandante vivieran como marido y mujer sin estar realmente casados. Meramente re-vela que el causante de la sucesión demandada visitaba a la madre del demandante con alguna frecuencia(2) y que como resultado de las relaciones amorosas que entre ellos existieron nació el aquí demandante. Creemos pues, que la corte infe*601rior cometió error al decir en su opinión que había quedado establecido el concubinato entre la madre del demandante y el causante de la sucesión demandada. La apelación, sin embargo, se da contra la sentencia y no contra los razona-mientos o fundamentos de la opinión(3) y la sentencia aquí dictada puede sostenerse por otros motivos.
Si continuamos analizando la prueba, necesariamente tenemos que llegar a la conclusión de que la posesión continua del estado de hijo natural del causante de la sucesión demandada, justificada por actos del mismo causante .q de su familia quedó debidamente demostrada. Art. 125, inciso 2, del Código Civil, edición de 1930. Existe prueba de las relaciones ilícitas entre la madre del demandante y el causante de la demandada, así como de que en innumerables ocasiones Francisco Bianchi Rosafá reconoció la paternidad del demandante, llamando a éste hijo, tratándolo como tal, haciéndole regalos, etc. Conforme dijimos en Colón v. Sucesión de A. J. Tristani, 44 D.P.R. 171, 181:
‘ ‘ En nuestro concepto la palabra continuo debe interpretarse en el sentido de referirse a una serie de actos, a un conjunto de hechos ejecutados por la persona de quien se reclama el reconocimiento, y que sean bastantes, al examinarlos en globo, para constituir la pose-sión del estado de hijo natural. Una vez que esta serie de actos se ha realizado por un período razonable de tiempo, el padre no debe estar autorizado para revocar por sus actuaciones posteriores el reconocimiento que antes hizo. Establecer un principio contrario equivaldría a autorizar al padre para dejar sin efecto hechos que hu-bieran podido bastar al hijo para obtener su reconocimiento, si la acción se hubiese ejercitado con anterioridad a la fecha en que que-daron interrumpidas las relaciones que antes mediaron entre ambos.”
Quedó, pues, establecida a nuestro juicio la posesión de estado, no existiendo en su virtud los errores segundo y cuarto (4)
*602El tercer error señalado no merece seria consideración. Se recordará que el mismo se refiere al hecho de que al no incluir el causante en su testámento al demandante como hijo y heredero se estableció una cuestión de derecho consistente en que el causante de manera expresa y por medio de documento privilegiado, negó su reconocimiento a éste, quedando la prueba testifical sobre el reconocimiento tildada de falsedad. Precisamente por el hecho de no habérsele reconocido es que el demandante se ha visto obligado a entablar la acción que nos ocupa. No es de extrañar que no obstante los actos de un padre demostrativos de la posesión de estado o de cualquier otra'forma de reconocimiento, éste más tarde se niegue a reconocer al hijo o no lo incluya como tal en su testamento. A veces aun hijos legítimos son preteridos.(5) Según dijimos en Colón v. Sucesión de A. J. Tristani, supra, a la pág. 176, citando a Scaevola, tomo 1, pág. 350 de su “Jurisprudencia del Código Civil,” es frecuente el hecho de personas que negando el orden natural, desobedientes a la ley de la sangre, menospíecian ePhermoso título de padre y olvidan los deberes congénitos de la paternidad. Además, conforme expresó este Tribunal por voz de su Presidente Sr. Del Toro en Vázquez v. Sucn. Boyrié, 52 D.P.R. 856, 865 “La actitud del padre al no reconocer a sus hijos por escrito antes de morir, no destruye su anterior actuación.” Esas palabras son de entera aplicación al caso que está ante nos. El error señalado bajo este número no fué cometido.

Bebe confirmarse la sentencia apelada.


OGf. Ortiz v. Dragoni, 59 D.P.R. 14, 18; Carradero v. Lebrón, 58 D.P.R. 135; Estela v. Sucn. Medraño, 51 D.P.R. 548; Góñez v. Palmieri, 50 D.P.R. 457 y Colón v. Sucn. A. J. Tristani, 44 D.P.R. 171, 208.


(2) González y. Sucn. Sánchez, 40 D.P.R. 155, 157 y Gerena v. Suau, 36 D.P.R. 170.


(3)Escudero v. Mulero, 63 D.P.R. 574, 588 y Cruz v. Carrasquillo, 61 D.P.R. 435.


(4)Cf. Cruz v. Carrasquillo, 61 D.P.R. 435; Torres v. Sucn. Caballero, 39 D.P.R. 724 y Fontánez v. Sucn. Buxó, 36 D.P.R. 227.


(5)Vóaso artículo 742 del Código Civil, ed. do 1930.